DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 3/4/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 11183615 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-20 are allowed over the prior art.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
After further search and consideration, it is determined that the prior art neither anticipated nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination.
The prior art does not teach or render obvious “- -  an average crystal grain size of crystals included in the first layer is larger than an average crystal grain size of crystals included in the second layer, the second layer is spaced apart from the first electrode, and when a difference in crystal orientation is represented as a difference in contrast in a cross-sectional view, a percentage of a region showing a first contrast in the first layer is larger than a percentage of a region showing the first contrast in the second layer.” with combination of other claim limitations in claim 1 and see terminal disclaimer filed on 3/24/2022.
Moreover, the prior art does not teach or render obvious “- - an average crystal grain size of crystals included in the first layer is larger than an average crystal grain size of crystals included in the second layer, the second layer is spaced apart from the first electrode, and relational expressions of r11 > r12, r21 < r22, r12 / r11 < r22 / r21 are satisfied, where r11 denotes an average crystal grain size of the first layer in a horizontal direction, r12 denotes an average crystal grain size of the first layer in a height direction, r21 denotes an average crystal grain size of the second layer in the horizontal direction, and r22 denotes an average crystal grain size of the second layer in the height direction.” with combination of other claim limitations in claim 2.
Also, the prior art does not teach or render obvious “- - an average crystal grain size of crystals included in the first layer is larger than an average crystal grain size of crystals included in the second layer, the second layer is spaced apart from the first electrode, and a maximum height roughness of an interface between the first layer and the second layer is equal to or larger than the average crystal grain size of the second layer.” with combination of other claim limitations in claim 3.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU C KIM whose telephone number is (571)272-5972. The examiner can normally be reached M-F 9:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SU C KIM/Primary Examiner, Art Unit 2899